UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-4124


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ADAM WOMACK, a/k/a Ace,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:07-cr-00205-JAG-1)


Submitted:   August 19, 2014                 Decided:     August 29, 2014


Before NIEMEYER   and   KING,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Caroline S.
Platt, Appellate Attorney, Carolyn V. Grady, Assistant Federal
Public Defender, Alexandria, Virginia, for Appellant. Dana J.
Boente, United States Attorney, Jessica D. Aber, Richard D.
Cooke, Assistant United States Attorneys, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Adam    Womack     appeals          the    thirty-six-month            sentence

imposed upon the revocation of supervised release.                           We affirm.

              “A district court has broad discretion when imposing a

sentence      upon    revocation        of        supervised    release.”              United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                    We will

affirm    a   revocation       sentence       if    it    is   within        the    statutory

maximum and not plainly unreasonable.                     United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                     We first consider whether

the sentence is procedurally or substantively unreasonable.                                 Id.

at    438.     In    making      this   initial          inquiry,       we   take     a     more

deferential posture concerning issues of fact and the exercise

of    discretion     than   when    conducting           reasonableness            review   for

Guidelines sentences.            United States v. Moulden, 478 F.3d 652,

656 (4th Cir. 2007).             Only if we find a sentence unreasonable

must we decide if it is plainly so.                     Id. at 657; see also United

States v. Bennett, 698 F.3d 194, 200 (4th Cir. 2012).                                 While a

district court must explain a revocation sentence, the court

“need not be as detailed or specific when imposing a revocation

sentence      as     it   must     be    when        imposing       a    post-conviction

sentence.”         United States v. Thompson, 595 F.3d 544, 547 (4th

Cir. 2010).

              We reject Womack’s claim that the district court did

not    meaningfully       consider      the       advisory     revocation           range    of

                                              2
eight-fourteen months.              At the revocation hearing, the court

heard arguments of counsel as to what an appropriate sentence

would be and was well aware that the sentence proposed by the

United    States     was   more     than    three      times    the   maximum    of    the

policy range.

              The    court,    in     its    discretion,        determined      that    a

sentence within that range would be too low in light of both

relevant 18 U.S.C. §§ 3553(a), 3583(e) (2012) factors, which it

thoroughly discussed, and, especially, Womack’s breach of the

court’s trust.        See U.S. Sentencing Guidelines Manual ch. 7, pt.

A, § 3(b) (2012); United States v. Webb, 738 F.3d at 641.                               We

find     no   merit     to     Womack’s         claim    that      his     sentence    is

disproportionately           high    when       compared       with      offenders     who

committed     Class    A   release     violations        and    received     revocation

sentences     that    were    lower    than      the    sentence      he   received    for

Class C violations.           Such a comparison is simply not meaningful.

See United States v. Chandia, 675 F.3d 329, 342 (4th Cir. 2012).

              We accordingly affirm.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the material before the court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                            3